

EXHIBIT 10.1
 
SETTLEMENT AGREEMENT
 
A.  Note. Global Axcess will pay $3,700,000 to CAMOFI, in a lump sum, to cancel
the note. The payment of $3,700,000 is the entire payment that Global Axcess
will make under the note or under any transaction documents executed by the
parties in October 2005, with the exception of any obligations that Global
Axcess may have to CAMOFI, after the effective date hereof, with respect to the
warrant and the registration rights agreement. All such transaction documents
will remain in full force and effect (subject to the parties’ litigation
positions) until closing pursuant to paragraph D hereof. Global Axcess will
cooperate as required by such transaction documents (including the registration
rights agreement) in taking steps to make sure that all of the shares of common
stock underlying the warrant are freely tradeable.
B.  Warrants. The warrant previously issued to CAMOFI shall remain unchanged and
in full force and effect, except that the exercise price thereof will be changed
to $0.01 per share, and the provisions in the warrant respecting rights to full
ratchet anti-dilution protection and most favored nation status (warrant
§§ 3(b), 3(c)) will be cancelled.
C.  Mutual Releases / Dismissals With Prejudice. The parties will give each
other the usual form of general release, which will apply to all actions taken
and omissions made by each party, its officers, directors, etc. through the date
hereof, with the exception that CAMOFI will not release Global Axcess from any
obligations that Global Axcess may have to CAMOFI, after the date hereof, with
respect to the warrant and the registration rights agreement. The parties will
file stipulations of dismissal of the pending litigation (including CAMOFI’s
claim and Global Axcess’ counterclaim) with prejudice.
D.  Financing. CAMOFI acknowledges that Global Axcess needs to obtain new
financing in order to make the payment to which item A refers. As a result, this
entire agreement is contingent on Global Axcess’ successfully obtaining
financing such that closing on this agreement can occur within 90 days after the
effective date hereof. Global Axcess agrees to use commercially reasonable
efforts to obtain such financing. If Global Axcess is unsuccessful in obtaining
such financing, this agreement will become null and void, and the parties will
return to their positions as of the date hereof, without prejudice to either
party’s litigation position.
 
 
 

--------------------------------------------------------------------------------

 
 
E.  Effective Date. The effective date of this agreement is August 12, 2008.
F.  Definitive Agreement. The parties’ settlement as set forth above is binding
as of the execution of this document on August 12, 2008. The parties will
execute such other documents as may be reasonably necessary to effectuate their
settlement.




/s/ Michael Loew
Michael Loew
CAMOFI Master LDC
August 12, 2008
/s/ George A. McQuain
George A. McQuain
Global Axcess Corp
August 12, 2008



 
-2-

--------------------------------------------------------------------------------

 